Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 1 of 7 PageID: 169
 Case 2:20-cv-08673-MCA-MAH           Document 11    Filed 08/18/20   Page 1 of 7 PageD: 84




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

    OLUFEMI SALU, derivatively on behalf            Case No. 2:20-cv-08673-MCA-MAJ I
    of BED BATH & BEYOND, INC..

                        Plaintiff,                  JOINT STIPULATION AND
                                                    LYKI POSVfl1 ORDER
           v.                                       CONSOLIDATING RELATED
                                                    ACTIONS AND APPOINTING CD-
    MARK J. TRETTON, et aL,                         LEAD COUNSEL

                       Defendants,

           and

    BED BATH & BEYOND, INC.,

                       Nominal Defendant.

    KEVIN GROOMS, derivatively on behalf            Case No. 2:20-cv-096I0-SDW-LDW
    of BED BATH & BEYOND. INC.,

                        Plaintiff,

           vs.

    MARK J. TRITTON, et aT.

                        Defendants,

           arid

    BED BATH & BEYOND, INC.,

                         Nominal Defendant.
    [caption continues on following pagej
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 2 of 7 PageID: 170
 Case 2:20-cv-08673-MCA-MAH             Document 11     Filed 08/18120    Page 2 of 7 PagelD: 85




    GREG MANTIA, derivatively on behalf               Case No. 2:20-cv-09763-MCA-MA II
    of BED BATH & BEYOND. INC.,

                          Plaintiff,

             vs.

    JOHN E. FLEMING, et al.,

                          Defendants,

             and

    BED BATH & BEYOND. INC.,

                          Nominal Defendant.
                                                                                     ive
        WHEREAS. on July 10, 2020, Olufemi Salu filed a verified shareholder derival
                                                                                     veril’ied
 complaint in this Court (“Salu Action”), and on July 29, 2020. Kevin Grooms filed a
                                                                                           verified
 shareholder derivative complaint in this Court, and on July 31, 2020, Greg Mantia filed a

 shareholder derivative complaint in this Court (collectively, the “Actions”);
                                                                                 (lie Sz/u
        WHEREAS, on August 5, 2020, the Court entered a stipulated Order staying
                                                                                           cqni<iiad
 Action pending disposition ofany motion to dismiss in the related securities class action

 Vitiello v. Bed Bath & Beyond inc., Case No. 2:20-cv-4240-MCA-MAH (D.N.J.)
                                                                                       (“SceLirilies



 Action”);
                                                                                  Ibnclatits
         WHEREAS the above-captioned Actions collectively allege claims against d
                                                                                 Edelin:iii. ,Poliii
 Mark J. Tritton. Mary A. Winston, Robyn M. D’Elia, Stephanie Bell-Rose. Harriet
                                                                                    e.. I larsija
 E. Fleming, Patrick R. Gaston, Sue E. Gove, Jeffrey A. Kirwan, Johnathan B. Osborn
                                                                                   tIer (the
 Ramalingam. Virginia P. Ruesterholz, Joshua E. Scheehter, Andrea Weiss, and Ann Y
                                                                                 ai’t,” and
 “Individual Defendants”) and Bed Bath & Beyond, Inc. (“BBBY” or “Nominal Defend

 together with Individual Defendants, the “Defendants”);
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 3 of 7 PageID: 171
 Case 2:20-cv-08673-MCA-MAH Document 11                   Filed 08/18/20 Page 3 of 7 PagelD: 86




           WHEREAS plaintiffs in the Actions (“Plaintiffs”) agree that the Actions contain nearly

 identical factual and legal contentions, and the administration ofjustice would be best served by

 consolidating the Actions and appointing Co-Lead Counsel as set forth herein:

           WHEREAS, without waiving any rights, arguments or defenses, Defendants agree the

 Actions should be consolidated and take no position regarding appointment of Co-Lead C’ounsel;

           WHEREAS this stipulation is not a waiver of any of the parties’ rights, remedies, claims,

 or defenses;

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and upon approval

 and entry by the Court shall be ORDERED, as follows:

           1.     The stay of proceedings ordered in the Wa/u Action on August 5,2020 is temporarily
                                                                                                  Order.
 lifted for the limited purpose of the filing of, and ruling on, this Stipulation and [Proposed j
                                                                                                pretrial
           2.     The Actions are hereby consolidated for all purposes, including

 proceedings, trial, and appeal, and are referred to herein as the “Consolidated Action.”

           3.     The file in Wa/u v Tritton, et aL, Case No. 2:20-cv-08673, shall constiltile the

 Master File for every action in the Consolidated Action. When the document being filed pertains

 to all Actions, the phrase “This Documents Relates to All Actions” shall be placed on the
                                                                                           cover

                                                                                               si on
 page. When a pleading applies only to some, but not all, of the Actions, the document shall I

 the cover page the phrase “This Document Relates To:”, the docket number for each iridividLial
                                                                                                       said
 action to which the document applies, along with the last name of the first-listed plaintiti
                                                                                                 iii


 action.




                                                   2
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 4 of 7 PageID: 172
 Case 2:20-cv-08673-MCA-MAH             Document 11        Filed 08/18/20    Page 4 of 7 PagelD: 87




         4.      Every pleading filed in the Consolidated Action, or in any separate action included

 herein, shall bear the following caption:

   IN RE BED BATH & BEYOND                                Master File No. 2:20-cv-08673
   STOCKHOLDER DERIVATIVE
   LITIGATION

         5.      The following law firms are designated Co-Lead Counsel for plaintiffs in the

 Consolidated Action:

          The Rosen Law Firm, PA.                       Glancy Prongay & Murray LLP
          One Gateway Center, Suite 2600                712 Fifth Avenue, 31st Floor
          Newark, NJ 07102                              New York, New York 10019
          Telephone: (973) 313-1887                     Telephone: (212) 935-7400

         6.      Plaintiffs believe that their counsel, The Rosen Law Firm, P.A. (“Rosen Law”) and

 Glancy Prongay & Murray LLP (“GPM”), are qualified to advocate for pIaintiff in Ilie

 Consolidated Action. See Rosen Law firm résumé attached hereto as Exhibit A and GI’M liriii

 résumé attached hereto as Exhibit B.          Defendants take no position on the    qualifications or


 appointment of lead counsel for plaintiffs.

         7.      Co-Lead Counsel shall represent plaintiffs in the prosecution of the Consolidated

 Action, determine and present to the Court and opposing parties the position of pIaintifTh       (HI



 matters arising during pretrial negotiations, delegate and monitor the work performed by p 1 ainl ills’

 attorneys to ensure that there is no duplication of effort or unnecessary expense, coorci male on

 behalf of the plaintiffs the initiation and conduct of discovery proceedings, have the auti oiIv         ii




 negotiate matters with Defendants’ counsel. and perform such other duties as may be inciclenl;il        to


 the proper coordination of plaintiffs’ pretrial activities or authorized by further order oftFmc (   null.



 Defendants’ counsel may rely on all agreements made with either of Co-Lead Counsel,            or    oilier

 duly authorized representative of Co-Lead Counsel, and such agreements shall be bindinl.                 ill

 plaintiffs.

                                                    3
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 5 of 7 PageID: 173
 Case 2:20-cv-08673-MCA-MAH            Document 11.      Filed 08/18/20    Page 5 of 7 PagelD: 88




         8.      This Joint Stipulation and Order shall apply to each derivative action arising out of

 the same transactions and occurrences flied in this Court, removed to this Court, or transferred

 here. Co-Lead Counsel shall assist the Court by calling to the attention of the Court the filing.

 removal, or transfer of any such action, and Co-Lead Counsel shall assure that counsel therein

 receive notice of this Stipulation and Order. Unless otherwise ordered, the terms of all orders,

 rulings, and decisions in the Consolidated Action shall apply to all later shareholder derivative

 actions instituted herein.

         9.      The terms of the order entered in the Salu Action on August 5, 2020 staying 11w

 Salu Action shall apply to the Consolidated Action.

         10.     This Order is without prejudice to the right of any Defendant to raise any and all

 arguments or defenses concerning the claims raised in the Consolidated Action or thejurisdiction

 of this Court. By entering into this Stipulation, each Defendant preserves all object ions aticl

 challenges of any kind, including jurisdictional;provided, however, that Defendants hereby waive

 service pursuant to the terms of Fed. R. Civ. P.4(d) to the extent that they have not already clone

 so or have not already been served.

         11.     This Order is without prejudice to the right of any Plaintiff to raise any and all

 arguments or claims. By entering into this Stipulation, each Plaintiff preserves all claims ni aiiy

 kind.

         12.     The parties who have signed this Stipulation consent to service by electronic mail

 of all foregoing motion papers. Such service shall be effective upon transmission, and       no   ‘,ticli


 other service shall be required.




                                                  4
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 6 of 7 PageID: 174
 Case 2:20-cv-08673-MCA-MAH   Document 11    Filed 08/18/20 Page 6 of? PagelD: 89




 Dated: August 18, 2020                     Respectfully submitted,

                                            /s/ Laurence M. Rosen
                                            THE ROSEN LAW FIRM, P.A.
                                            Laurence M. Rosen
                                            One Gateway Center, Suite 2600
                                            Newark, NJ 07102
                                            Tel: (973) 313-1887
                                            Fax: (973) 833-0399
                                            Email: lrosenrosenlegaI.com

                                            THE BROWN LAW FIRM, P.C.
                                            Timothy Brown
                                            240 Townsend Square
                                            Oyster Bay, NY 11771
                                            Tel: (516) 992-5427
                                            Fax: (516) 344-6204
                                            Email: tbrown@thebrownlawfirm.net

                                            Counsellor PlaintftOlu/èmi Sam

                                            Is! Lisa J. Rodriguez
                                            SCHNADER            HARRISON     SKUAI,
                                                 & LEWIS LLP
                                            Lisa J. Rodriguez
                                            Woodland Falls Corporate Park
                                            220 Lake Drive East, Suite 200
                                            Cherry i-fill, NJ 08002
                                            Tel: (845) 482-5741
                                            Fax: (856) 482-6980
                                            Email: ljrodriguezschnader.com

                                            GLANCY PRONGAY & MURRJ%IY Lii’
                                            Benjamin I. Sachs-Michaels
                                            712 Fifth Avenue, 31st Floor
                                            New York, NY 10019
                                            Telephone: (212) 935-7400
                                            E-mail: bsachsmichaelsglancylaw corn
                                                                             —




                                            GLANCY PRONGAY & MURRI%.Y 11,1’
                                            Robert V. Prongay
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
Case 2:20-cv-08673-MCA-MAH Document 12 Filed 10/14/20 Page 7 of 7 PageID: 175
 Case 2:20-cv-08673-MCA-MAH   Document 11    Filed 08/18120 Page 7 ot 7 Page ID: 90



                                            E-mail: rprongaygIancylaw.com

                                            Counsel for PlaintfiJi Kevin Grooms

                                            /s/ Barry Gainey
                                            GAINEY McKENNA & EGLES’FON
                                            Barry Gainey (BJG 7560)
                                            375 Abbott Road
                                            Paramus, NJ 07652
                                            Tel: (201) 225-9001
                                            Fax: (201) 225-9002
                                            Email: bgaineygme-law.com

                                            GAEI4EY MeKENNA & EGLES’[’ON
                                            Thomas J. McKenna
                                            Gregory M. Egleston
                                            501 Fifth Avenue, 19th Floor
                                            New York, NY 10017
                                            Tel: (212) 983-1300
                                            Fax: (212) 983-0383
                                            Email: tjmckennagme-law.com
                                                    gegles1ongme-law.com

                                            CounselJbr Plainqjj Greg Mantia


 Dated: August 18, 2020                     PROSKAUER ROSE LLP

                                            Is! Edna D. Guerrasio
                                            Edna D. Guerraslo
                                            11 Times Square
                                            New York, NY 10036
                                            Tel: (212) 969-3000
                                            Fax: (212) 969-2900
                                            Email: eguerrasioproskauer.com

                                            Counsel for Defendants


        SO ORDERED this   day of   O (fr           ,   2020.



                                    United States District Judge




                                       6
